Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/375,374 filed on 04/04/2019 in which claim 1 has been canceled and claims 2-21 are pending in the application, all of which are ready for examination by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin et al. (U.S. PGPub 2006/0161635; hereinafter “Lamkin”) in view of Lax et al. (U.S. PGPub 2009/0006375; hereinafter “Lax”).

As per claims 2, 10 and 16, Lamkin discloses a computer-implemented method, a system, and one or more non-transitory computer-readable media comprising:
receiving, by a content database and from a content provider, an original content item comprising animated content that automatically plays when provided to a client device; (See paras. 65 and 69, wherein automation of data management and transfers are disclosed, also See para. 92, wherein method of receiving content in which “the list includes only those devices capable of receiving and/or utilizing the type of content”, also See para. 241, wherein content types, such as video, music, pictures, any other content are disclosed, also See para. 244, wherein receiving of content is disclosed; as taught by Lamkin.)
generating, by one or more processors, a plurality of converted content items from a plurality of original content items that includes the original content item comprising animated content, the generating comprising: (See para. 92, wherein method of converting content is disclosed, also See para. 146, wherein “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed; as taught by Lamkin.)
for a particular original content item, identifying, from the particular original content item, a relevant static image; (See paras. 154 and 157, wherein static metadata is disclosed; as taught by Lamkin.)
(See para. 92, wherein converting content and a list of devices that are only capable of receiving and utilizing the content is disclosed, also See para. 221, wherein user interactions with the user interface are disclosed; also See Lamkin.)
identifying multiple different opportunities to distribute the original content item to different client devices; (See paras. 121-124, wherein implementing distribution instructions of content to client devices are disclosed, also See para. 130, wherein method of retrieving content based on request is disclosed; as taught by Lamkin.)
providing the particular content item to a first portion of the different client devices; (See Figs 7, paras. 124 and 141, wherein implementing distribution instructions of content to client devices and prioritizing distribution of content based on user’s use of the content are disclosed, also See para. 130, wherein method of retrieving content based on request is disclosed; as taught by Lamkin.)
and providing the original content item to a second portion of the different client devices. (See Fig. 7, paras. 124 and 141, wherein implementing distribution instructions of content to client devices and prioritizing distribution of content based on user’s use of the content are disclosed, also See para. 130, wherein method of retrieving content based on request is disclosed; as taught by Lamkin.)

On the other hand, Lax teaches overlaying the static representation image with the particular user interface element that initiates playback of the particular converted content item in response to interaction with the particular user interface element; (See para. 21, wherein overlaying content in which “the advertisement can appear in the same form as video content, as an overlay over video content, or in other forms” is disclosed, also See paras. 25 and 63, wherein retrieving content item for playback is disclosed, also See para. 70, wherein method of overlaying ads, banner ads, pop-up ads, etc. is disclosed; as taught by Lax.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lax teachings in the Lamkin system. Skilled artisan would have been motivated to incorporate the method of selecting advertisements for placement with content taught by Lax in the Lamkin system for content management.  In addition, both of the references (Lamkin and Lax) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content management.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 3, 11 and 17, the combination of Lamkin and Lax further discloses wherein receiving, by the content database and from the different client devices, one or more user requests to view content items comprising animated content related to the  (See para. 146, wherein converting content in which “when the content is requested the content can be converted ( e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed, also See para. 121, wherein implementing distribution instructions of content is disclosed, also See para. 130, wherein method of retrieving content based on request is disclosed, also See para. 24, wherein content items, such as news, weather, video, game, audio, etc. being provided by the content provider are disclosed; as taught by Lamkin.)
and in response to receiving the user request to view animated content, providing, by the converter system and to the client device, the original content item. (See para. 146, wherein converting content in which “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed; as taught by Lamkin.)

As per claims 4, 12 and 18, Lamkin fails to disclose wherein the plurality of original content items comprise autoplay HTML content and the plurality of converted content items comprise click-to-play content.
On the other hand, Lax teaches wherein the plurality of original content items comprise autoplay HTML content and the plurality of converted content items comprise click-to-play content. (See para. 17, wherein video content item in which “hyperlinks include, for example, links embedded in or associated with the video or executable code that provide an address link, such as a Uniform Resource Locator (URL), to other content or executable code… A video can include, for example, a live or recorded television program, a live or recorded theatrical or dramatic work, a music video, a televised event (e.g., a sports event, a political event, a news event, etc.), video voicemail, etc. Video, audio or other content items can also be part of a media playlist” is disclosed, also See para. 41, wherein method of receiving usage information, such as advertisement click-through information is disclosed; as taught by Lax.)
See claims 2, 10, and 16 for motivation above.

As per claims 5, 13 and 19, the combination of Lamkin and Lax further discloses wherein analyzing, by the converter system, the plurality of original content items in the content database; and identifying, by the converter system, original content items that are eligible for conversion. (See para. 74, wherein method of determining size or amount of content using a content threshold is disclosed, also See para. 92, wherein method of converting content is disclosed, also See para. 146, wherein converting content in which “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed; as taught by Lamkin.)

claims 6, 14 and 20, the combination of Lamkin and Lax further discloses wherein identifying original content items that are eligible for conversion comprises identifying original content items that are larger than a threshold file size. (See para. 74, wherein method of determining size or amount of content using a content threshold is disclosed, also See para. 92, wherein method of converting content is disclosed, also See para. 146, wherein converting content in which “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed; as taught by Lamkin.)

As per claim 8, the rejection of claim 2 is hereby incorporated by reference, the combination of Lamkin and Lax further discloses the content database stores each of the plurality of converted content items in association with a corresponding animated original content item. (See para. 71, wherein method of identifying content based features such as, title of content, size of content, date of content, etc. is disclosed, also See paras. 154 and 157, wherein static metadata is disclosed, also See para. 92, wherein method of converting content is disclosed, also See para. 146, wherein “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed; as taught by Lamkin.)

claim 9, the rejection of claim 2 is hereby incorporated by reference, the combination of Lamkin and Lax further discloses wherein determining whether to provide to the remote client device the particular animated original content item or the particular converted content item, wherein the determining comprises: determining a file size of the particular original content item and a file size of the particular converted content item; (See para. 71, wherein method of identifying content based features such as, title of content, size of content, date of content, etc. is disclosed, also See para. 92, wherein method of utilizing command options to selecting and managing content items and method of converting content is disclosed, also See para. 146, wherein converting content in which “when the content is requested the content can be converted (e.g., transcoded) and forwarded to the requesting device (that cannot utilize the content in its full format and/or does not have the capacity to convert the content” is disclosed, also See para. 156, wherein method of determining how to display content in which “the metadata can be used in the creation of collections and to determine how the content within a collection may be accessed and/or used (e.g., how the content will be displayed on the presentation device” is disclosed; as taught by Lamkin.)
based on a comparison of the file size of the particular animated original content item and the file size of the particular converted content item with a threshold file size, selecting the particular converted content item. (See para. 74, wherein method of determining whether content can be centralized based on size of the content is disclosed, also See para. 145, wherein method of determining how to archive and store content is disclosed, also See para. 147, wherein method of determining appropriate formats for the content for devices to utilize the content is disclosed; as taught by Lamkin.) 

Claims 7, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin et al. (U.S. PGPub 2006/0161635; hereinafter “Lamkin”) in view of Lax et al. (U.S. PGPub 2009/0006375; hereinafter “Lax”) and further in view of Dwan et al. (U.S. PGPub 2015/0134624; hereinafter “Dwan”.)

As per claims 7, 15, and 21, the combination of Lamkin and Lax further fails to disclose wherein the particular converted content item has a smaller file size than the particular original content item.
On the other hand, Dwan teaches herein the particular converted content item has a smaller file size than the particular original content item. (See para. 88, wherein method of replacing with smaller copies of the same photos in which “this reduces the amount of space that was taken on the phone by the content item, instead of entirely getting rid of it” is disclosed; as taught by Dwan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dwan teachings in the combination of Lamkin and Lax system. Skilled artisan would have been motivated to incorporate the method of purging content item taught by Dwan in the combination of Lamkin and Lax system for content management.  In addition, both of the references (Lamkin, Lax, and Dwan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as content . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Grant et al. (U.S. PGPub 2015/0012363) discloses methods and systems for processing and displaying content.
2) Salmonsen et al. (U.S. PGPub 2006/0026162) discloses content management system.
3) Stefanovic et al. (U.S. PGPub 2008/0195698) discloses method and system for transforming and delivering video file content for mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/LIN LIN M HTAY/           Examiner, Art Unit 2153